Owens, J.
¶33 (dissenting) — Both Frank Mendoza and David Henderson acknowledged their criminal histories *931during sentencing, and the trial judges appropriately relied on this information when calculating the appropriate sentences. To this day, neither defendant challenges the criminal history presented during sentencing, yet the majority would overturn these sentences, holding that the defendants’ acknowledgments were not affirmative enough. Under our precedent, the trial judge was entitled to rely on Mendoza’s and Henderson’s acknowledgments of their criminal histories. Therefore, I respectfully dissent.
¶34 “In determining any sentence other than a sentence above the standard range, the trial court may rely on no more information than is admitted by the plea agreement, or admitted, acknowledged, or proved in a trial or at the time of sentencing.” Former RCW 9.94A.530(2) (2005). The majority holds that the defendants’ failure to object to their sentences did not constitute an affirmative acknowledgment of the criminal history presented during sentencing. What the majority misses, however, is that the defendants did take an affirmative step when their lawyers recommended sentences based on those very criminal histories. Under our precedent, this step was sufficient to constitute an affirmative acknowledgment. As a result, the trial judges were within the spirit and the letter of the law when they relied on the presented and acknowledged criminal histories at sentencing.
¶35 Our prior case law demonstrates that the acknowledgments in this case were sufficient for the judges to rely on. This court has repeatedly cited an on point Court of Appeals case, State v. Nitsch, 100 Wn. App. 512, 522, 997 P.2d 1000, review denied, 141 Wn.2d 1030, 11 P.3d 827 (2000), as an example of when a defendant has waived his right to challenge his criminal history and offender score. See, e.g., State v. Ross, 152 Wn.2d 220, 232 n.3, 95 P.3d 1225 (2004); In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 875, 50 P.3d 618 (2002); In re Pers. Restraint of Shale, 160 Wn.2d 489, 494-95, 158 P.3d 588 (2007). In Nitsch, the Court of Appeals held that by agreeing to the sentencing range offered by the prosecutor (rather than remaining *932silent as did the defendant in State v. Ford, 137 Wn.2d 472, 973 P.2d 452 (1999)), the defendant “inescapably” acknowledged his offender score and therefore waived his right to challenge it. Nitsch, 100 Wn. App. at 522. Under our precedent, these defendants acknowledged their criminal histories when they agreed to the offender score offered by the prosecutor and waived their right to challenge without a showing that the offender score was incorrect.
¶36 None of the cases cited by the majority provide support for the proposition that defendants who agree with the offender score presented by the prosecutor have somehow not acknowledged their underlying criminal histories. The majority first cites Ford, 137 Wn.2d 472, for support, but that case is inapposite. In Ford, the prosecution presented the defendant’s criminal history and calculated the offender score at 11. At sentencing, the defendant objected to the inclusion of three of his convictions and countered that his offender score was only 8. He clearly did not acknowledge his criminal history as presented by the prosecutor; instead he challenged that presented history. In contrast, the defendants in this case both agreed with the prosecutor’s offender score calculations and made sentence recommendations based on those score calculations, thereby acknowledging their presented criminal histories.
¶37 Similarly, the defendant in State v. Bergstrom, 162 Wn.2d 87, 90-91, 169 P.3d 816 (2007), objected to the calculation of his offender score at his sentencing hearing. This court reiterated that if the defendant had agreed with the State’s depiction of his criminal history, he would have waived his right to later challenge it. Id. at 94 (citing Goodwin, 146 Wn.2d at 874). The defendants in the instant case both agreed with the offender scores at their sentencing hearings by recommending sentences based on those scores. Therefore, under Bergstrom, they waived their right to later challenge them.
¶38 The majority’s reliance on Goodwin is surprising in light of Goodwin’s reference to Nitsch as an example of when a defendant waives his right to challenge his offender *933score. Goodwin, 146 Wn.2d at 875. By citing Nitsch, Goodwin actually supports the proposition that a defendant who acknowledges the accuracy of the prosecutor’s presented sentencing range also acknowledges the accuracy of the defendant’s offender score. In Goodwin, the defendant collaterally attacked his sentence, alleging that his offender score erroneously included a conviction that should have “ ‘washed out.’ ” Id. at 864-65. Here, the defendants make no claim that the offender scores were erroneously calculated. They offer no challenge to the criminal histories presented by the prosecutor and claim only that their agreement to the offender score calculations somehow did not constitute an acknowledgment of the underlying criminal histories. Goodwin does not support the majority’s holding that these defendants — who are not challenging any of the criminal convictions used to calculate the presented offender scores — somehow did not acknowledge their criminal histories when they agreed to offender scores based on those histories. Instead, Goodwin provides additional support that defendants who agree to the sentencing range also acknowledge the accuracy of the offender score.
¶39 Finally, the majority cites Ross, 152 Wn.2d 220, another case that positively cites Nitsch. In Ross, this court upheld the sentences of two defendants who had acknowledged their criminal histories at sentencing. This court again held that a trial judge is entitled to rely on a defendant’s acknowledgment of his criminal history during sentencing. Nowhere in Ross did we state that the acknowledgment must take a particular form. In that case, the defendants acknowledged some of their convictions while challenging others. Here, the defendants did not challenge any of their convictions; instead they accepted the offender scores presented by the prosecutor and then affirmatively made a recommendation based on those scores. The trial judges appropriately relied on those acknowledgments during sentencing.
¶40 Taken together, these cases do not support the majority’s conclusion that the defendants’ acknowledg*934ments of their criminal histories were not sufficiently affirmative. Instead, as discussed above, we have consistently held that, unless there is a legal or factual error in the judgment and sentence, a defendant may not challenge an offender score that he acknowledged.

Conclusion

¶41 The law allows trial judges to rely on a defendant’s acknowledgment of his criminal history. Under our case law, these defendants acknowledged their criminal histories when they recommended sentences based on the criminal histories presented. The trial judges appropriately relied on the defendants’ affirmation of their criminal histories and their sentences should stand.
Fairhurst and J.M. Johnson, JJ., concur with Owens, J.